Case 3:19-cr-02422-W Document 15-2 Filed 06/27/19 PageID.29 Page 1 of 3



 1   RUTH B. PHILIPS, ESQ.
     CA State Bar No. 271076
 2   P.O. Box 16353
     San Diego, California 92176
 3   Telephone: (619) 665-3315
     ruthphilips@prodigy.net
 4
     Attorney for Material Witnesses
 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9                          HONORABLE RUTH B. MONTENEGRO
10   UNITED STATES OF AMERICA,                       )     Criminal Case 3:19-cr-2422-W
                                                     )     Magistrate Case 2:19-mj-9640-RBM
11                             Plaintiff,            )
                                                     )     DECLARATION OF RUTH B.
12   v.                                              )     PHILIPS IN SUPPORT OF MOTION
                                                     )     FOR VIDEORECORDED
13   CHRISTOPHER BRIAN EGBERT,                       )     DEPOSITION AND RELEASE OF
                                                     )     MATERIAL WITNESSES
14                           Defendant.              )
                                                     )     DATE: July 11, 2019
15                                                   )     TIME:  1:30 p.m.
                                                     )     JUDGE: Hon. Ruth B. Montenegro
16                                                   )     COURT: El Centro Courthouse
                                                     )
17                                                   )
                                                     )
18

19   I, RUTH B. PHILIPS, declare as follows:
20
            1.     I am an attorney duly licensed to practice law in the State of
21
     California and I am admitted to practice before the United States District Court for
22
     the Southern District of California. I am the attorney of record for Faustino
23
     Castillo-Victoriano, Fidel Hernandez-Garcia, Mario Moreno-Penafort, Lucas Olea-
24
     Galvez, and Cristian Soto-Hernandez, the Material Witnesses in the above-
25
     captioned matter (hereinafter the “Material Witnesses”).
26
27
                                                     1
28   DECLARATION IN SUPPORT OF MOTION FOR VIDEO-RECORDED                Case 3:19-cr-2422-W; USA v. Egbert
     MATERIAL WITNESS DEPOSITION AND SUBSEQUENT RELEASE
Case 3:19-cr-02422-W Document 15-2 Filed 06/27/19 PageID.30 Page 2 of 3



 1          2.     On June 3, 2019, I was appointed to represent the Material Witnesses
 2   in the above-captioned matter, whom I am informed and believe are citizens of
 3   Mexico. As their attorney, one of my primary responsibilities is to assist in his
 4   release from the custody of the U.S. Marshal and U.S. Immigration and Customs
 5   Enforcement as soon as is practicable.
 6          3.     I interviewed the Material Witnesses through a Spanish language
 7   interpreter, to explain why they are being held and under what condition, if any,
 8   they might be released. I informed them that, ordinarily, the most expedient way
 9   to be released is by having a personal surety post a court-approved appearance
10   bond. I explained that a personal surety would have to agree to sign an appearance
11   bond and post 10% in cash of the total bond set by the Court. The Material
12   Witnesses do not have funds and no surety can be found for them.
13          4.     I am not aware of nor have I been informed of any reason in this case
14   why the Material Witnesses’s testimony cannot be secured adequately through
15   deposition by the government or defendant’s attorney.
16          5.     The Material Witnesses will have been in custody for over five (5)
17   weeks as of the date of this hearing. They remain imprisoned without being
18   charged with a crime, they are separated from their families and they are suffering.
19          6.     I explained to the Material Witnesses that if they were to be released
20   after their depositions, they will be obligated to return to court to testify at trial if
21
     subpoenaed by the government or by the defendant. I am informed and believe
22
     that the Material Witnesses are fully willing to return to San Diego to testify if
23
     arrangements for legal re-entry were made and travel expenses were provided.
24
            I declare under the penalty of perjury under the laws of the United States of
25
     America that the foregoing is true and correct of my own personal knowledge,
26
27
                                                     2
28   DECLARATION IN SUPPORT OF MOTION FOR VIDEO-RECORDED             Case 3:19-cr-2422-W; USA v. Egbert
     MATERIAL WITNESS DEPOSITION AND SUBSEQUENT RELEASE
Case 3:19-cr-02422-W Document 15-2 Filed 06/27/19 PageID.31 Page 3 of 3



 1   except as to those matters stated to be based upon information and belief and, as to
 2   those matters, I am informed and believe them to be true and correct.
 3          Executed on June 27, 2019, in San Diego, California.
 4   `                                           Respectfully submitted,
 5                                               /s/Ruth B. Philips
 6                                               RUTH B. PHILIPS
                                                 Attorney for Material Witnesses
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                                     3
28   DECLARATION IN SUPPORT OF MOTION FOR VIDEO-RECORDED             Case 3:19-cr-2422-W; USA v. Egbert
     MATERIAL WITNESS DEPOSITION AND SUBSEQUENT RELEASE
